MR. CHIEF COMMISSIONER POORMAN
prepared the opinion for the court.
This is an appeal by plaintiff from a judgment rendered in favor of the defendant by the court sitting without a jury, and also from an order of the court denying plaintiff’s motion for a new trial. It is alleged in paragraph I of the complaint that the plaintiff is a corporation duly organized, created and existing under -and by virtue of the laws of the state of Washington. It is then alleged that a certain promissory note, executed by defendant, and payable to herself, was duly indorsed and delivered to W. S. Summers, and by him delivered to the plaintiff prior to the time the same became due, that the plaintiff is the owner thereof, and that the same has not been paid.
*411The defendant in her answer “denies that she has, and alleges that she has not, sufficient information or knowledge to form a belief as to the truth of the allegations set forth in paragraph I of plaintiff’s complaint.” Defendant further admits signing the instrument alleged in the complaint as. a “promissory note,” and that she indorsed the same. The answer contains some other denials, and also alleges affirmatively that defendant did not receive any consideration what-' ever for or on account of the making, executing, or delivery of the instrument set forth in plaintiff’s complaint, and designated “promissory note,” and that the plaintiff, if it ever took said note, took the same with knowledge thereof. The reply of plaintiff denies the affirmative allegations of the answer.
At the trial of the case plaintiff’s witness testified to the indorsement and delivery of the note to the plaintiff prior to maturity, and that the plaintiff did not have any knowledge “of any defect in the title to the note” and that the same had not been paid. Plaintiff further in-[1] troduced in evidence, without objection, a certificate from the secretary of state of the state of Washington to the effect that he was the legal custodian of the records of corporations in that state, and further stating that he is the secretary of state of the state of Washington and the custodian of the seal of said state; that the articles of incorporation of the plaintiff company were duly and regularly filed in his office and that the copy annexed to this latter certificate was a full, true, and correct copy of the articles of incorporation of the plaintiff company. The copy of the articles of incorporation, so certified under the seal of the state of Washington, was then introduced in evidence. Plaintiff also introduced in evidence as his exhibit 3 the original certificate of incorporation by the secretary of state of the state of Washington, which was afterwards withdrawn and a certified copy substituted therefor. This was all of the evidence.
*412The court thereupon ordered judgment entered in favor of the defendant for her costs. The appellant claims that the court erred in holding that defendant’s answer raised an issue as to plaintiff’s corporate capacity, and committed further error in holding that the evidence introduced by plaintiff was insufficient to entitle plaintiff to judgment, and that the evidence was insufficient to sustain a judgment for the defendant.
It has been many times decided by this court that a general denial does not raise the question of the corporate capacity of plaintiff (Minneapolis Threshing Machine Co. v. Stanford Merc. Co., 59 Mont. 359, 197 Pac. 993), but it has also been decided that a denial in the form contained in the answer herein is “sufficient to put plaintiff upon proof of the fact that it was and is a corporation” (Milwaukee Gold Extraction Co. v. Gordon, 37 Mont. 209, 215, 95 Pac. 995).
The courts of this state do not take judicial notice of the [2] statutory laws of another state, and it does not appear in this case, either by the pleadings or by the evidence, that a certified copy of a public record would be admitted or received in evidence by the courts of the state of Washington. Such records, if admitted in evidence, can only be given such faith and credit as would be given to them in the state of Washington, and since there was not any effort' made to show what the laws of Washington are respecting the use of certified copies of public records, the district court could not give any effect whatever to such evidence. This question was fully considered and discussed by this court, and determined adversely to the contention of the appellant, in Milwaukee Gold Extraction Co. v. Gordon, supra.
We recommend that the judgment and order appealed from be affirmed.
Per Curiam : For the reasons given in the foregoing opinion, the judgment and order appealed from are affirmed.

Affirmed.